Exhibit 10.2
SECOND AMENDMENT TO LEASE

     
Amendment date:
  August 8, 2008
Lease date:
  June 20, 2005
 
   
Tenant:
  Pixelworks Inc.
Landlord:
  Union Bank of California, as Trustee for Quest Group Trust
 
  VI
 
   
Premises:
  8100 SW Nyberg Road Suites 100-400 Tualatin, Oregon
 
  97062

All terms, conditions, and covenants of the original lease and any addendums,
exhibits, and/or attachments to the original lease referenced above shall remain
the same, in full force and effect during the occupancy of tenant, with the
addition of the following:

1.   Diminished Premises: As of October 1, 2008, Tenant’s premises shall
decrease from 54,683 square feet to 49,472 square feet. The diminished premises
shall include Suites 100, 105, 107, 111, 201, 300 and 400 Tualatin, Oregon
97062.

2.   Commencement Date: The term for the diminished premises shall commence on
October 1, 2008 and termination shall be February 28, 2009.

3.   Monthly Base Rent: The following chart reflects the amended monthly base
rent for the balance of the lease term:

         
October 1, 2008- January 31, 2009:
  $ 102,366  
February 1, 2009- February 28, 2009:
  $ 102,861  

4.   Operating Expenses: Commencing on October 1, 2008, the Tenant’s Proportion
Share per Section 19 of the Lease Agreement shall be decreased from 97.96% to
88.61%. Tenant’s base year shall remain 2006.   5.   Security Deposit: Landlord
is holding $115,772 and no additional security deposit shall be due.   6.  
Lease commission: There is no lease commission for this transaction.   7.  
Contingency: This proposal is contingent upon Landlord executing a lease
agreement with West Yost Associates.

 



--------------------------------------------------------------------------------



 



As amended by this Second Amendment to Lease, the Lease shall remain in full
force and effect, including all items in the Second Amendment to Lease now
signed. All other terms of the original lease remain the same.
IN WITNESS WHEREOF, the parties hereto have executed this Lease Amendment.

     
Landlord:
  Tenant:
Union Bank of California as
  Pixelworks Inc.
As Trustee for Quest Group VI
   
 
   
By: /s/ Jason Kaufman
 
  By: /s/ Steven Moore
 
     Jason Kaufman
       Steven Moore
 
   
Title: Assistant Vice President
  Title: Chief Financial Officer
 
   
Date: 8/20/08
  Date: 9/4/2008

 